Case 1:20-cv-00063-DDD-JPM Document6 Filed 04/21/20 Page 1of1PagelID#: 181

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ADAM COMEAUX, CIVIL ACTION NO. 1:20-CV-0063-P
Petitioner
VERSUS JUDGE DRELL
JAMES LEBLANC, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 5), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (ECF No. 1) is hereby DENIED and DISMISSED with prejudice.

THUS DONE AND SIGNED at Alexandria, Louisiana, this af ror

ALPA— , 2020.

eS SD

DEE. D. DRELL
UNITED STATES DISTRICT JUDGE

 
